DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/14/2021 is acknowledged.
Applicant’s election of Species B in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-26 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim and claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.
Examiner notes as claim 10 was not elected, claim 10 should be given the proper status indicator of withdrawn. See MPEP 714(II)(c) and 37 CFR 1.121.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2019, 1/21/2020, 6/2/2020, 7/17/2020, 9/18/2020, 9/14/2021, 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to:
Line 5-7 recites “the selectively actuated tube clamp is operatively aligned with the first retainer wherein a flexible tube extending from the rigid portion of the infusion set extends 
Line 7 recites “the tube clamp”. Examiner suggests replacing “the tube clamp” with “the selectively actuated tube clamp” in order to keep terminology consistent. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2, line 5 objected to because of the following informalities:   
Line 5 recites “the barrel”. Line 4 states “a syringe barrel”. Examiner believes the barrel of line 5 is the same structure as the syringe barrel. Examiner suggests replacing “the barrel” in line 5 with “the syringe barrel” in order to keep claim terminology consistent. 
Claim 3, line 3-4 objected to because of the following informalities:   
Line 3 recites “the tube clamp”. Claim 1 states “a selectively actuated tube clamp”. Examiner suggests replacing “the tube clamp” in line 3 with “the selectively actuated tube clamp” in order to keep claim terminology consistent.
Line 3-4 states “a transverse slot intersecting the longitudinal slot wherein the tube clamp resides within”. This is grammatically incorrect. Examiner suggests adding a comma between the term “slot” and “wherein”. 
Claim 6, line 3 objected to because of the following informalities:   
Line 3 recites “the recess”. Line 2 states “a concave recess”. Examiner suggests replacing “the recess” in line 3 with “the concave recess” in order to keep claim terminology consistent.
Claim 9 line 1-2 objected to because of the following informalities:   
Line 1-2 recites “wherein the base is portable and comprises an ergonomic handset wherein the user”. This is grammatically incorrect. Examiner suggests adding a comma between the term “handset” and “wherein”.
Line 2 recites “the user”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the user” with “a user”.
Claim 14 line 3, line 5-6, and line 8 objected to because of the following informalities:   
Line 3 recites “the portion of the infusion set wherein a syringe barrel”. This is grammatically incorrect. Examiner suggests adding a comma between the term “set” and “wherein”.
Line 5-6 recites “relative to the base wherein the angle”. This is grammatically incorrect. Examiner suggests adding a comma between the term “base” and “wherein”. 
Line 8 recites “the barrel”. Line 3 states “a syringe barrel”. Examiner believes the barrel of line 8 is the same structure as the syringe barrel. Examiner suggests replacing “the barrel” in line 8 with “the syringe barrel” in order to keep claim terminology consistent. 
Claim 15 line 2 objected to because of the following informalities:   
Line 2 recites “the barrel”. Line 2 states “a syringe barrel”. Examiner believes the barrel of line 2 is the same structure as the syringe barrel. Examiner suggests replacing “the barrel” in line 2 with “the syringe barrel” in order to keep claim terminology consistent. 
Claim 16 line 2 objected to because of the following informalities:   
Line 2 recites “within the syringe barrel wherein the therapeutic fluid”. This is grammatically incorrect. Examiner suggests adding a comma between the term “barrel” and “wherein”.
Claim 17 line 2 objected to because of the following informalities:   
Line 2 recites “within the syringe barrel wherein the therapeutic fluid”. This is grammatically incorrect. Examiner suggests adding a comma between the term “barrel” and “wherein”.
Claim 19 line 2 objected to because of the following informalities:   
Line 2 recites “a Factor V, Factor VIII, Factor IX, Factor XI, or a von Willebrand Factor”. Examiner suggests replacing “a Factor V, Factor VIII, Factor IX, Factor XI, or a von Willebrand Factor” with “a Factor V, a Factor VIII, a Factor IX, a Factor XI, or a von Willebrand Factor” to put the claim in better form as new elements of a claim are typically introduced using the term “a” or “an”. 
Claim 20 objected to because of the following informalities:   
Claim 20 does not end with a period. Each claim must begin with a capital letter and end with a period. See MPEP 608.01(m). Appropriate correction is required. 
Claim 22, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “having slots configured to receiving and retaining portions”. This is grammatically incorrect. Examiner suggests replacing “having slots configured to receiving and retaining portions” with “having slots configured to receive and retain portions”.
Claim 27, line 9, and line 11-12 objected to because of the following informalities:   
Line 9 recites “aligned with the first retainer wherein a”. This is grammatically incorrect. Examiner suggests adding a coma between “retainer” and “wherein”. 
Line 11 recites “the tube clamp”. Line 9 states “a selectively actuated tube clamp”. Examiner suggests replacing “the tube clamp” in line 11 with “the selectively actuated tube clamp” in order to keep claim terminology consistent
Line 12 recites “and syringe support”. Examiner suggests replacing “and syringe support” with “and the syringe support” as antecedent basis has already been provided for the syringe support. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-12, 14, 16-20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2,
Line 2-5 recites “a longitudinal slot in an upper surface of the syringe support which frictionally engages the portion of the infusion set with a resistant force sufficient to maintain a position and an orientation of a syringe barrel joined to the portion of the infusion set as a plunger disposed within the barrel is forced downwardly towards a delivery end of the infusion set”. Claim 1 does not positively require the infusion set, syringe barrel, and plunger. It is unclear if claim 2 is intending to positively require the portion of the infusion set, syringe barrel, and plunger. For examination purposes claim 2 is construed as not positively requiring the infusion set, syringe barrel, and plunger. Additionally a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “a longitudinal slot in an upper surface of the syringe support configured to frictionally engage 
Examiner notes claims 3-8, and 12 are similarly rejected by virtue of their dependency on claim 2.
In regard to claim 7,
Line 3 recites “the rigid portion of the infusion set”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if “the rigid portion of the infusion set” is the same portion as “the portion of the infusion set” in claim 1. Appropriate correction is required. For examination purposes Examiner construes “the rigid portion of the infusion set” to be the same as “the portion of the infusion set”. Examiner suggests replacing “the rigid portion of the infusion set” with “the portion of the infusion set”.
Examiner notes claim 12 is similarly rejected by virtue of its dependency on claim 7.
In regard to claim 8,
Line 2 recites “the second segment of the longitudinal slot”. There is insufficient antecedent basis for the limitation in this claim. Claim 8 depends on claim 5. Claim 7 introduces “a second segment”. Since claim 8 does not depend on claim 7, there is insufficient antecedent basis for this limitation in claim 8. Examiner suggests replacing “the second segment of the longitudinal slot” with “a second segment of the longitudinal slot”.
In regard to claim 9,
Line 2-4 recites “wherein the user stabilizes the syringe stabilizing apparatus against a work surface by engaging the ergonomic handset with a hand”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the user stabilizes 
Examiner notes claims 11 and 14 are similarly rejected by virtue of their dependency on claim 9.
In regard to claim 14,
Line 2-3 recites “a portion of an infusion set”. Claim 14 depends on claim 9 and claim 1. Claim 1 introduces a portion of an infusion set. It is unclear if the portion of an infusion set in claim 14 is the same or an additional portion of an additional infusion set as the portion of the infusion set of claim 1. It appears based on the disclosure that they are the same. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a portion of an infusion set” with “the portion of the infusion set”.
Line 3-4 recites “a syringe barrel of the infusion set is oriented at an angle above a horizontal axis”. Examiner notes the infusion set is not positively required. It is unclear if the limitation of line 3-4 is intending to positively require the syringe barrel or if the syringe stabilizing apparatus is for use with a syringe barrel. Appropriate correction is required. For examination purposes the syringe barrel is construed as not positively required. Examiner suggests replacing “wherein a syringe barrel of the infusion set is oriented at an angle above a horizontal axis” with “wherein a syringe barrel of the infusion set is configured to be oriented at an angle above a horizontal axis”.
Line 8 recites “a plunger disposed within the barrel”. Line 5 recites “a syringe plunger”. It is unclear if the plunger disposed within the barrel is the same structure as the syringe plunger. Based on the disclosure it appears they are the same. For examination purposes Examiner construes them as the same. Examiner suggests replacing “a plunger disposed within the barrel” in line 8 with “the syringe plunger”.
In regard to claim 16,

In regard to claim 17,
Line 2-3 recites “wherein the therapeutic fluid treats a bleeding disorder”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the therapeutic fluid treats a bleeding disorder” with “wherein the therapeutic fluid is for treating a bleeding disorder”.
Examiner notes claims 18-20 are similarly rejected by virtue of their dependency on claim 17.
In regard to claim 27,
Line 7 recites “a portion of the infusion set”. Line 3-4 recites “a fluid-filled portion of an infusion set”. It is unclear if the fluid-filled portion of an infusion set is the same as the portion of the infusion set. Based on the disclosure it appears these portions are different. Examiner suggests amending Line 7 to state “a second portion of the infusion set” and amending all other instances of “the portion of the infusion set” to state “the portion of the infusion set” to present the claim in clearer form. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (U.S. PG publication 20060167415).
In regard to claim 1,
Nemoto discloses a syringe stabilizing apparatus (see figure 3, item 100; Examiner notes the apparatus is being construed as a syringe stabilizing apparatus as syringe 201 is stabilized when inserted into concave 112; paragraph [0030]) comprises:
a base (figure 3, item 102); and
a syringe support (figure 3, item 100) disposed above the base (see figure 3), comprising: 
a retainer (figure 2, item 112; Examiner notes concave 112 of member 111 functions as a retainer) having an opening (see figure 2) configured to receive and retain a portion (Examiner notes the portion of an infusion set is construed as syringe 201 which is received within an opening of the retainer 112 and [0041]) of an infusion set (Examiner notes the infusion set is construed as syringe 201, and tubing 221; Examiner notes “configured to receive and retain a portion of an infusion set” is an intended use limitation and the opening is fully capable of receiving and retaining a portion of an infusion set due to its structure); and 
a selectively actuated tube clamp (figure 2 and 6A, item 121 and 125) having a closed condition (see figure 6A which shows the closed condition) in which the selectively actuated tube clamp is configured to pinch a tubing (item 221; see figure 6A) of the infusion set closed (see figured 6a; paragraph [0057]), and the selectively actuated tube clamp having an open 
In regard to claim 15,
[AltContent: textbox (Syringe barrel)][AltContent: arrow]
    PNG
    media_image1.png
    746
    681
    media_image1.png
    Greyscale

Nemoto discloses the syringe stabilizing apparatus of claim 1 further comprising: a syringe (see figure 2, item 202) comprising a syringe barrel (see figure 2 above, item 211) and a plunger (figure 2, item 212) slidable within the barrel (paragraph [0031]).
In regard to claim 22,
[AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Slots)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    746
    681
    media_image1.png
    Greyscale

Nemoto discloses the syringe stabilizing apparatus of claim 1 further comprising: a removable fitting receiver (concave 112 that receives syringe 202; Examiner notes the fitting receiver is construed as removable as it could be disconnected from arm 106 and therefore removed from the base; see figure 3) within the syringe support (see figure 2) having slots (see figure 2 above wherein concave 112 forms a slot and a second slot is present which a flange is within as shown above) configured to receiving and retaining portions of an infusion set fitting (figure 2, item 202; Examiner notes syringe 202 is construed as an infusion set fitting as tubing 222 can be connected/fitted onto the syringe) therein (see figure 2).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narciso Martinez (U.S. Patent no 9717885).
In regard to claim 27,
Narciso Martinez discloses a syringe stabilizing apparatus (figure 7, item 200) comprising: 
a base (figure 7, item 210); and 
a syringe support (figure 7, 220a and 220b; Examiner notes item 220a and 220b are construed as the syringe support as they are capable of supporting a syringe of complimentary shape attached to terminal adaptor 527 and tubing attached to a syringe thereby further supporting the syringe; column 5, line 63-column 6, line 2) vertically disposed above the base (see figure 7), elevating a fluid-filled portion (item 527; Examiner notes as supported by column 5, line 63-column 6, line 5 fluid medicine is provided and therefore item 527 is construed as the fluid filled portion as fluid would be contained within item 527 from the medical device attached to the adaptor) of an infusion set (figure 7, item 512, 524, 522, 527) vertically above the base (see figure 7) and the fluid-filled portion upwardly at an angle less than 90 degrees relative to a horizontal plane to take advantage of a gravitational effect on a fluid during delivery of the fluid from the fluid-filled portion to a patient (see figure 7; Examiner notes due to the angle as shown in figure 7 the fluid-filled portion would take advantage of a gravitational effect on a fluid during delivery of the fluid from the fluid-filled portion to a patient), the syringe support comprising: 
a first retainer (see figure 7, item 220b) having an opening in which a portion of the infusion set (figure 7, item 524) is received and retained therein without further user intervention (see figure 7); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (U.S. PG publication 20060167415). 
In regard to claim 13,
Nemoto discloses the syringe stabilizing apparatus of claim 1 wherein the syringe support is joined with the base by a vertically oriented stem (see figure 3, item 106).
Nemoto is silent as to wherein the syringe support is integrally joined with the base by a vertically oriented stem forming a single-piece, uni-body construction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nemoto to include wherein the syringe support is integrally joined with the base by a vertically oriented stem forming a single-piece, uni-body construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (U.S. PG publication 20060167415) further in view of Oyhenart (U.S. PG publication 20080102115). 
In regard to claim 16,
Nemoto discloses the syringe stabilizing apparatus of claim 15, further comprising a fluid within the syringe barrel (paragraph [0011]). 
Nemoto fails to disclose further comprising a therapeutic fluid within the syringe barrel wherein the therapeutic fluid treats hemostatic disorder caused by a liver disease.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid within the syringe barrel of Nemoto to include a therapeutic fluid within the syringe barrel wherein the therapeutic fluid treats hemostatic disorder caused by a liver disease, as taught by Oyhenart, for the purpose of delivering an effective therapeutic fluid to teat deficiencies in coagulation factors (paragraph [0590] of Oyhenart). Examiner notes as Nemoto is silent as to the specific fluid delivered, Oyhenart teaches a beneficial fluid that can be delivered via a syringe. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (U.S. PG publication 20060167415) further in view of Dunne (U.S. PG publication 20150328406).
In regard to claim 17,
Nemoto discloses the syringe stabilizing apparatus of claim 15, further comprising a fluid within the syringe barrel (paragraph [0011]). 
Nemoto fails to disclose further comprising a therapeutic fluid within the syringe barrel wherein the therapeutic fluid treats a bleeding disorder.
Dunne teaches further comprising a therapeutic fluid (figure 4, item 9) within the syringe barrel (figure 4, item 2) wherein the therapeutic fluid treats a bleeding disorder (paragraph [0073]: wherein Factor VIII recombinant can be delivered which can treat a bleeding disorder).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nemoto to include further comprising a therapeutic fluid within the syringe barrel wherein the therapeutic fluid treats a bleeding disorder, as 
In regard to claim 18,
Nemoto in view of Dunne teaches the syringe stabilizing apparatus of claim 17 wherein the bleeding disorder is a deficiency in a coagulation factor (see paragraph [0073] of Dunne wherein Factor VIII recombinant can be delivered which can treat a deficiency in a coagulation factor).
In regard to claim 19,
Nemoto in view of Dunne teaches the syringe stabilizing apparatus of claim 18 wherein the coagulation factor is a Factor V, Factor VIII, Factor IX, Factor XI, or a von Willebrand Factor (see paragraph [0073] of Dunne wherein Factor VIII recombinant can be delivered which can treat a deficiency in the coagulation factor VIII).
In regard to claim 20,
Nemoto in view of Dunne teaches the syringe stabilizing apparatus of claim 17 wherein the therapeutic fluid within the syringe barrel is a recombinant Factor VIII (rFVIII), a procoagulant bypassing agent, or a recombinant von Willebrand Factor (rVWF) (see paragraph [0073] of Dunne wherein Factor VIII recombinant can be delivered).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (U.S. PG publication 20060167415) further in view of Sealfon (U.S. Patent no 5741227).
In regard to claim 21,
[AltContent: textbox (Fitting)][AltContent: arrow]
    PNG
    media_image1.png
    746
    681
    media_image1.png
    Greyscale

Nemoto discloses the syringe stabilizing apparatus of claim 15 wherein the syringe is attached to a fitting attached to the syringe support (see figure 2 above wherein the fitting is attached to the syringe support via the syringe being attached to the syringe support).
Nemoto fails to disclose wherein the syringe is threadably attached to a fitting attached to the syringe support.
Sealfon teaches wherein the syringe (figure 6, item 12) is threadably attached to a fitting (figure 6, item 32; column 3, line 8-13; Examiner notes the syringe is connected to tubing 14 via fitting 32).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the fitting of tubing 22 and the syringe of Nemoto to include wherein the syringe is threadably attached to a fitting, as taught by .
Claims 1-5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (U.S. Patent no 5458581) as evidence by Glocker (U.S. PG publication 20100030160). 
In regard to claim 1,
Hull discloses a syringe stabilizing apparatus (see entire device of figure 1 and 3; Examiner notes the device is construed as a syringe stabilizing apparatus as a syringe attached to a protrusion of complimentary size to bore 14 is fully capable of being inserted into bore 14 and the syringe stabilized as a result as evidence by Glocker who supports that a syringe 3, which can be used to deliver or withdraw fluid as supported by paragraph [0003], attached to protrusion 15 is inserted and stabilized into the bore of item 7) comprises:
a base (figure 3, item 12a of Hull); and
a syringe support (figure 3, item 12C and 12B, and item 26 of Hull; Examiner notes item 12C and 26 are construed as a syringe support as item 12C is fully capable of supporting a syringe of complimentary size within item 14 as evidence by Glocker who supports that a syringe 3, which can be used to deliver or withdraw fluid as supported by paragraph [0003], attached to protrusion 15 is inserted and supported into the bore of item 7) disposed above the base (see figure 3 and 4 of Hull), comprising: 
a retainer (figure 1 and 3, opening formed by item 12C of Hull) having an opening (Examiner notes the opening is construed as item 14 and the opening in which tube portion 16a is within of Hull) configured to receive and retain a portion of an infusion set (Examiner notes “configured to receive and retain a portion of an infusion set” is an intended use limitation and the opening is fully capable of receiving and retaining a portion of an infusion set due to its Examiner notes the infusion set is not positively required; Examiner notes a portion of the infusion set is construed as a portion attached to a syringe with the portion being sized/shaped to be inserted into item 14 of Hull); and 
a selectively actuated tube clamp (figure 1, item 26 of Hull) having a closed condition (condition in which member 26 is rotated and surface 32 presses tube 16 to compress the tube of Hull; see column 3, line 31-39 of Hull) in which the selectively actuated tube clamp is configured to pinch a tubing (figure 1, item 16a of Hull) of the infusion set closed (column 3, line 31-39 of Hull), and the selectively actuated tube clamp having an open condition (position shown in figure 1 of Hull) to allow a flow of fluid through the tubing (see figure 1 of Hull wherein due to the tube 26a being not compressed, a flow of fluid through the tubing is capable; Examiner notes the tubing is not positively required by the claim).
In regard to claim 2,
Hull as evidence by Glocker teaches the syringe stabilizing apparatus of claim 1 wherein the retainer (figure 1 and 3, opening formed by item 12C of Hull) is a longitudinal slot (see figure 1 and 3 of Hull) in an upper surface (item 12C of Hull; Examiner notes item 12C is an upper surface relative to item 12B) of the syringe support which frictionally engages the portion of the infusion set with a resistant force sufficient to maintain a position and an orientation of a syringe barrel joined to the portion of the infusion set as a plunger disposed within the barrel is forced downwardly towards a delivery end of the infusion set (Examiner notes the infusion set and syringe barrel are not positively required by the claim, see 112b rejection above. As explained above as evidence by Glocker the syringe support is fully capable of frictionally engaging the portion of the infusion set (a portion attached to a syringe with the portion being sized/shaped to be inserted into item 14 of Hull) with a resistant force sufficient to maintain a position and an orientation of a syringe barrel joined to the portion of the infusion set as a 
In regard to claim 3,
Hull as evidence by Glocker teaches the syringe stabilizing apparatus of claim 2 wherein the syringe support further comprises: 
a transverse slot (figure 2, item 18 of Hull) intersecting the longitudinal slot (see figure 1 and 2 of Hull) wherein the tube clamp (figure 1, item 26 of Hull) resides within and is slidable within the transverse slot (see figure 1 and 2; column 2, line 59-61 of Hull).
In regard to claim 4,
[AltContent: textbox (Clamping section)][AltContent: arrow]
    PNG
    media_image2.png
    218
    285
    media_image2.png
    Greyscale

Hull as evidence by Glocker teaches the syringe stabilizing apparatus of claim 3 wherein the selectively actuated tube clamp comprises a tube receiver (figure 2, item 28 of Hull which is bounded on either side by item 34 and 36) having an opening alignable with the longitudinal slot (see figure 2 of Hull) and a clamping section (see portion labeled above of figure 2 of Hull which includes surface 32) generally transverse to the longitudinal slot (see figure 2 of Hull), the clamping section having a cross-sectional area configured for pinching the tubing of the infusion set as the selectively actuated tube clamp is slid within the transverse slot in a direction transverse to the longitudinal slot (column 3, line 31-39 of Hull).
In regard to claim 5,

Hull as evidence by Glocker is silent as to wherein a cross-sectional area of the clamping section is less than a cross-sectional area of the tube receiver.
It would have been an obvious matter of design choice to modify Hull as evidence by Glocker to include wherein a cross-sectional area of the clamping section is less than a cross-sectional area of the tube receiver since applicant has not disclosed that having wherein a cross-sectional area of the clamping section is less than a cross-sectional area of the tube receiver solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein a cross-sectional area of the clamping section is less than a cross-sectional area of the tube receiver, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
In regard to claim 7,
Hull as evidence by Glocker teaches the syringe stabilizing apparatus of claim 4 wherein the longitudinal slot has a first segment (item 14 of Hull) having a first transverse cross-sectional area (see figure 1 of Hull) configured to receive and retain the rigid portion of the infusion set therein (See 112 rejection above and rejection of claim 1 wherein as evidence by Glocker item 14 of Hull is fully capable of receiving and retaining a portion attached to a syringe with the portion being sized/shaped to be inserted into item 14 of Hull) and a second segment (the second segment is construed as the segment in which tubing 16a is within of Hull) having a second transverse cross-sectional area (see figure 1 of Hull) configured to receive and retain the tubing therein (see figure 1 wherein tubing 16a of Hull is received and retained within the second segment).
In regard to claim 8,

In regard to claim 12,
Hull as evidence by Glocker teaches the syringe stabilizing apparatus of claim 7 wherein the base has an engagement surface sized and shaped to be supported by a generally planar work surface on which a user's arm rests (see figure 1, item 12a of Hull; Examiner notes “sized and shaped to be supported by a generally planar work surface on which a user's arm rests” is an intended use limitation and the surface of the base is fully capable due to its shape of being supported by a generally planar work surface on which a user's arm rests. Since the base could be placed on the skin of a user’s arm, and a user’s arm could be supported on a generally planar work surface, the generally planar work surface would therefore support the base via supporting the user’s arm).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (U.S. Patent no 5458581) as evidence by Glocker (U.S. PG publication 20100030160) further in view of Werth (U.S. PG publication 20100229354). 
In regard to claim 6,
Hull as evidence by Glocker teaches the syringe stabilizing apparatus of claim 4 wherein the transverse slot has a recess (recess that receives item 22 and 20 of Hull) extending in a direction parallel to a length of the transverse slot (see figure 2 of Hull wherein a portion of the recess extends in a direction parallel to a length of the transverse slot) and wherein the selectively actuated tube clamp has a keeper (see figure 2, item 22 and 20 of Hull) fit within the recess (see figure 2 of Hull) and traversable therein during actuation of clamping and releasing of the tubing within the selectively actuated tube clamp (see figure 2 wherein the keeper is traversable therein during actuation of clamping and releasing of the tubing within the selectively actuated tube clamp).

It would have been an obvious matter of design choice to modify Hull as evidence by Glocker to include a concave recess and a convex keeper since applicant has not disclosed that having the recess and keeper specifically shaped as a concave recess and a convex keeper solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a concave recess and a convex keeper, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Hull as evidence by Glocker fails to disclose a convex keeper snap fit within the recess.
Werth teaches a keeper (item 48) snap fit within the recess (item 70; paragraph [0050], [0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the convex keeper of Hull as evidence by Glocker to be snap fit within the recess as taught by Werth, for the purpose of effectively coupling components (paragraph [0050] of Werth). Examiner notes Hull as evidence by Glocker is silent as to the type of connection used to secure the keeper within the recess, and Werth teaches a suitable connection type.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. PG publication 20120197205) further in view of Elson (U.S. Patent no 4643389) as evidence by Harris (U.S. PG publication 20130158506). 
In regard to claim 1,
Peters discloses a syringe stabilizing apparatus (see figure 1, item 100) comprising:
a base (figure 1, item 106b, 106a, 104a and 104b); and

a retainer (figure 1, item 112) having an opening (opening of female luer fitting 116) configured to receive and retain a portion (male luer fitting of the syringe) of an infusion set (Examiner notes the infusion set is construed as the male luer fitting of the syringe, syringe, and catheter that is capable of being connected to item 111; paragraph [0041]); and 
Peters fails to disclose a selectively actuated tube clamp having a closed condition in which the selectively actuated tube clamp is configured to pinch a tubing of the infusion set closed, and the selectively actuated tube clamp having an open condition to allow a flow of fluid through the tubing.
Elson teaches a selectively actuated tube clamp (figure 2, item 25; column 3, line 48-57; Examiner notes the selectively actuated tube clamp is disposed on a connector that connects a syringe to tubing with the clamp disposed on the end furthest from the syringe) having a closed condition (condition shown in figure 4) in which the selectively actuated tube clamp is configured to pinch a tubing of the infusion set closed (column 3, line 48-51), and the selectively actuated tube clamp having an open condition (condition shown in figure 2) to allow a flow of fluid through the tubing (column 3, line 51-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe support of Peters to include a selectively actuated tube clamp having a closed condition in which the selectively actuated tube clamp is configured to pinch a tubing of the infusion set closed, and the selectively actuated tube clamp having an open condition to allow a flow of fluid through the tubing, as taught by Elson, for the purpose of providing an on-off control of the flow of fluid (column 1, line 1-4 of Elson) and providing a clip that is always accessible (column 1, line 40-44 of Elson) and further as evidence by Harris who supports it is 
In regard to claim 13,
Peters in view of Elson as evidence by Harris teaches the syringe stabilizing apparatus of claim 1 wherein the syringe support is integrally joined with the base (see paragraph [0042] of Peters) by a vertically oriented stem (figure 1, item 110 and 108 of Peters; paragraph [0040] of Peters) forming a single-piece, uni-body construction (paragraph [0042] of Peters).
Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. PG publication 20120197205) in view of Elson (U.S. Patent no 4643389) as evidence by Harris (U.S. PG publication 20130158506) further in view of Rosenberg (U.S. PG publication 20140330247). 
In regard to claim 9,
Peters in view of Elson as evidence by Harris teaches the syringe stabilizing apparatus of claim 1 wherein the base is portable (see figure 1 of Peters: wherein the base due to its size/construction is portable since it can be moved to the desired position on a patients skin; paragraph [0009] and [0029] of Peters) and comprises a handset (figure 1, item 104a and 104b of Peters) wherein the user stabilizes the syringe stabilizing apparatus against a work surface by engaging the handset with a hand (see figure 1 of Peters wherein the handset 104a and 104b is sized to be engaged with a hand of a user and therefore stabilize the syringe stabilizing apparatus against a work surface i.e. skin of a patient since the handset is attached to the syringe support).

Rosenberg teaches a base (figure 4A, item 110) comprises an ergonomic handset (figure 4A, item 111 and 115; paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Peters in view of Elson as evidence by Harris to include gripping regions 111 and 115 of Rosenberg, as taught by Rosenberg, therefore resulting in an ergonomic handset, wherein the user stabilizes the syringe stabilizing apparatus against a work surface by engaging the ergonomic handset with a hand, for the purpose of providing a surface well-suited for convenient and ergonomic physical contact and manipulation by human fingers which assists the user with manipulation of the apparatus (paragraph [0033] of Rosenberg).
In regard to claim 11,
Peters in view of Elson as evidence by Harris in view of Rosenberg teaches the syringe stabilizing apparatus of claim 9 wherein the ergonomic handset is located on an upper surface of the base (see figure 4A, item 110 of Rosenberg and analysis of claim 9 above wherein when implemented into the apparatus of Peters the ergonomic handset is located on an upper surface of the base of Peters) having a surface area greater than a surface area of an upper surface of syringe support (see figure 1 of Peters wherein a surface area of the base is greater than a surface area of an upper surface of syringe support).
In regard to claim 14,
Peters in view of Elson as evidence by Harris in view of Rosenberg teaches the syringe stabilizing apparatus of claim 9 wherein the syringe support comprises an upper surface having a longitudinal slot (see figure 1, item 116 of Peters wherein the female luer fitting forms a slot in a surface which is construed as an upper surface since the surface is upper relative to the end of the syringe support 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783     
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783